DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I directed to Claims 1-5, claims 21-22 directed to Group I have been added, in the reply filed on 03 is acknowledged.
Claims 6-11 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making an ionomer membrane for use in fuel cells and related devices, providing an ionomer solution and providing a solid ionomer, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0049], the feature “258” in Fig. 2B. It appears this should be “280”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 3C element “370C”,
Fig. 3D element “380C”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities: in lines 1-2 the following limitation is recited, “wherein the at least filler material comprises” which examiner believes should be “wherein the at least one filler material comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-5, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aizawa (US20140210135A1).
	Regarding claim 1, Aizawa discloses an ionomer membrane for use in fuel cells and related devices (Aizawa, [0047]-[0075] and Figs. 5-7, as well as Examples at [0076]-[0092] and Tables 1-1 and 1-2) comprising:
an ionomer comprising a plurality of protrusions defining at least one void (Aizawa, [0064], Fig. 5 plurality of pillars 501 with voids as space between pillars),
and at least one filler material located within the at least one void (Aizawa, [0066], Fig. 6B catalyst layer 601).

	Regarding claim 2, Aizawa discloses wherein the at least one filler material comprises at least one catalyst material (Aizawa, [0066]).

	Regarding claim 3, Aizawa discloses wherein the at least one filler material comprises at least one of Pt or Pt alloy (Aizawa, [0065], [0112]).

	Regarding claim 4 and 5, Aizawa discloses wherein a first protrusion, of the plurality of protrusions, has a width of about 2 µm (see Examples), and a height of about 3 µm to about 10 µm (see Examples), having a height to width aspect ratio of about 1.5:1 to about 5:1 (Aizawa, see Examples and Tables 1-1 and 1-2, as well as [0064]).

Regarding claims 21 and 22, Aizawa discloses all of the limitations of claim 2 as set forth above. Aizawa further discloses wherein the at least one filler material comprises the catalyst material supported on a catalyst support and wherein the catalyst support comprises carbon (Aizawa, [0065], [0112]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Risen US20050181252A1 (discloses an ionomer membrane comprising protrusions supporting a catalyst layer comprising Pt, Pt alloy, Au, Au alloy, Ag, Ag alloy, Co, Co alloy, Ni, Ni alloy), Sridhar, US20060040168A1 (discloses a fuel cell electrode comprising nanostructures with a width of 10-300 nm and height of 0.2-5 microns), Niu, US20060188774A1 (discloses nanowire structure on the surface of a fuel cell membrane with metal catalysts deposited on the surface of the nanowires and a method for preparing such), Zhang “Effects of the nanoimprint pattern on the performance of a MEMS-based micro direct methanol fuel cell”, 27 November 2008 (discloses fuel cell membrane nanostructures with height of 0.06-0.8 µm and width of 0.6-2 µm and coated with a catalyst material), Hendricks, US20100297526A1 (discloses a catalyst coated membrane including nanostructure support elements, height of 0.6-2 microns and width of 0.025-0.06 microns, for catalysts such as carbon supported Pt catalysts and methods of making such), Shirvanian US20120202682A1 (discloses a catalyst assembly supported on substrate hairs and a method of fabricating such an ionomer membrane), Debe, US20160149230A1 (discloses a process for forming a membrane including nanostructure support elements for a catalyst layer).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721